                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 1 of 10 Page ID #:345




                                  1
                                                                                                               JS-6
                                                                 UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Carla Vega et al.,
                                  6                                                Case No. 2:21-cv-05128-VAP-MRWx
                                                         Plaintiff,
                                  7                      v.                           Order GRANTING Motion to
                                  8       FCA US LLC, et al.,
                                                                                          Remand (Dkt. 17)
                                  9                      Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Before the Court is Plaintiffs Carla Vega and Leonel Torres’
                                 13   (“Plaintiffs”) Motion to Remand. (Dkt. 17, “Motion”). Defendant FCA US
                                 14   LLC (“Defendant”) filed an Opposition on August 2, 2021. (Dkt. 18,
                                 15   “Opposition”). Plaintiffs replied on August 9, 2021. (Dkt. 19, “Reply”).
                                 16
                                 17         After considering all the papers filed in support of, and in opposition
                                 18   to, the Motion, the Court deems this matter appropriate for resolution
                                 19   without a hearing pursuant to Local Rule 7-15. The Court GRANTS the
                                 20   Motion.
                                 21
                                 22                               I.   BACKGROUND
                                 23         Plaintiffs filed the Complaint in the California Superior Court, Los
                                 24   Angeles County, on March 12, 2021, asserting claims under California’s
                                 25   Song-Beverly Consumer Warranty Act relating to their purchase of a 2015
                                 26   Dodge Charger. (See Dkt. 1, “Notice of Removal”). Defendant removed the

                                                                             1
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 2 of 10 Page ID #:346




                                  1   action to federal court June 23, 2021. (Id.) Plaintiffs now seek to remand to
                                  2   state court, arguing that Defendant’s removal was untimely and failed to
                                  3   establish the amount in controversy requirement. (See generally Dkt. 17).
                                  4
                                  5                                II.     LEGAL STANDARD
                                  6            Under 28 U.S.C. § 1441(a), a civil action may be removed to the
                                  7   district court where the action is pending if the district court has original
                                  8   jurisdiction over the action. A district court has diversity jurisdiction over any
                                  9   civil action between citizens of different states if the amount in controversy
                                 10   exceeds $75,000, excluding interest and costs.1 28 U.S.C. § 1332. “[T]he
Central District of California
United States District Court




                                 11   amount in controversy includes damages (compensatory, punitive, or
                                 12   otherwise), the costs of complying with an injunction, and attorneys’ fees
                                 13   awarded under fee-shifting statutes or contract.” Fritsch v. Swift Transp. Co.
                                 14   of Ariz., LLC, 899 F.3d 785, 793 (9th Cir. 2018).
                                 15
                                 16            Generally, a defendant must file a notice of removal within 30 days
                                 17   after receipt of the first pleading in the state action that sets forth a
                                 18   removable claim. 28 U.S.C. § 1441(b)(1). Where removability is uncertain,
                                 19   the 30-day period is measured from the point at which defendant had notice
                                 20   that the action is removable. 28 U.S.C. § 1441(b)(3).
                                 21
                                 22            “The burden of establishing federal jurisdiction is on the party seeking
                                 23   removal, and the removal statute is strictly construed against removal
                                 24   jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th
                                 25
                                 26      1
                                             Plaintiffs do not challenge diversity of citizenship. (See generally Dkt. 17).

                                                                                   2
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 3 of 10 Page ID #:347




                                  1   Cir. 1999), superseded by statute on other grounds as stated in Abrego
                                  2   Abrego v. The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). There is
                                  3   a strong presumption against removal jurisdiction, and federal jurisdiction
                                  4   “must be rejected if there is any doubt as to the right of removal in the first
                                  5   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citation
                                  6   omitted). A “defendant always has the burden of establishing that removal
                                  7   is proper.” Id. “If at any time before final judgment it appears that the
                                  8   district court lacks subject matter jurisdiction, the case shall be remanded.”
                                  9   28 U.S.C. § 1447(c).
                                 10
Central District of California
United States District Court




                                 11                                III.   DISCUSSION
                                 12   A.    Timeliness of Removal
                                 13         Plaintiffs first argue that this case should be remanded because
                                 14   removal was untimely. Specifically, Plaintiffs contend that Defendant knew
                                 15   the purchase price of the vehicle at the time it provided Plaintiffs with a
                                 16   California Code of Civil Procedure §998 Offer thus making removal untimely.
                                 17   Defendant contends that it first became aware of the purchase price of the
                                 18   vehicle when it was served with a copy of the Retail Installment Contract on
                                 19   May 24, 2021. Plaintiffs’ arguments are unpersuasive.
                                 20
                                 21         In general, a defendant must file a notice of removal within 30 days
                                 22   after receipt of the first paper in the state action that sets forth a removable
                                 23   claim. See 28 U.S.C. § 1446 (“if the case stated by the initial pleading is not
                                 24   removable, a notice of removal may be filed within 30 days after receipt by
                                 25   the defendant, through service or otherwise, of a copy of an amended
                                 26   pleading, motion, order or other paper from which it may first be ascertained

                                                                              3
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 4 of 10 Page ID #:348




                                  1   that the case is one which is or has become removable.”). In any event,
                                  2   removal based on diversity jurisdiction must be made within one year after
                                  3   the case is filed unless the district court finds that the plaintiff has acted in
                                  4   bad faith in order to prevent removal. (See id.)
                                  5
                                  6         While it is true that settlement information could put a defendant on
                                  7   notice of a removable claim, the 30-day deadline is not triggered where a
                                  8   defendant determines the case is removable by way of its own investigation.
                                  9   See [2:3230] Time for Removal: Rutter Group Prac. Guide Fed. Civ. Pro.
                                 10   Before Trial Ch. 2D-7 (citing Kuxhausen v. BMW Fin'l Services NA LLC, 707
Central District of California
United States District Court




                                 11   F3d 1136, 1139 (9th Cir. 2013)). Here, Plaintiffs do not contend that they
                                 12   provided Defendant with the purchase price of their vehicle during
                                 13   settlement discussions. Rather, Plaintiffs contend that because Defendant
                                 14   made an offer, it must have known the purchase price of the vehicle. This
                                 15   argument is speculative and unsupported by the case law. Indeed, the
                                 16   cases that Plaintiffs rely on involve situations where the plaintiff provided the
                                 17   defendant with evidence of the purchase price of the vehicle during
                                 18   settlement discussions. See Garcia v. FCA US LLC, No. 220CV04779VAP
                                 19   (MRWx), 2020 WL 4219614, at *2 (C.D. Cal. July 22, 2020) (“If plaintiffs
                                 20   think that their action may be removable and think, further, that the
                                 21   defendant might delay filing a notice of removal until a strategically
                                 22   advantageous moment, they need only provide to the defendant a
                                 23   document from which removability may be ascertained. Such a document
                                 24   will trigger the thirty-day removal period, during which defendant must either
                                 25   file a notice of removal or lose the right to remove. Plaintiff did just that
                                 26   here: on January 7, 2020, the parties discussed a potential settlement as

                                                                               4
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 5 of 10 Page ID #:349




                                  1   part of FCA's Early Resolution Program, and Plaintiff's counsel disclosed
                                  2   that the ‘Total Sales Price for the subject vehicle is $19,687.14.’”). That is
                                  3   not the case here. Defendant’s removal was therefore timely.
                                  4
                                  5   B.     Amount in Controversy
                                  6          Plaintiffs next argue that even if removal were timely, the case should
                                  7   nevertheless be remanded to state court because Defendant has failed to
                                  8   show that the amount in controversy has been satisfied. The Court agrees
                                  9   with Plaintiffs.
                                 10
Central District of California
United States District Court




                                 11          Defendant’s failure to allege an adequate amount in controversy is an
                                 12   independent basis for remanding this case to state court. A defendant bears
                                 13   the burden of proving by a preponderance of the evidence that the amount
                                 14   in controversy meets the jurisdictional threshold. See Valdez v. Allstate Ins.
                                 15   Co., 372 F.3d 1115, 1117 (9th Cir. 2004); Matheson v. Progressive Specialty
                                 16   Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam) (“Where it is not
                                 17   facially evident from the complaint that more than $75,000 is in controversy,
                                 18   the removing party must prove, by a preponderance of the evidence, that
                                 19   the amount in controversy meets the jurisdictional threshold. Where doubt
                                 20   regarding the right to removal exists, a case should be remanded to state
                                 21   court.”) (footnotes omitted).
                                 22
                                 23          Here, Defendant calculates the amount in controversy by aggregating
                                 24   the purchase price of Plaintiffs’ vehicle ($37,401.44), twice that in civil
                                 25   penalties, and reasonable attorneys’ fees. Defendant’s methodology is
                                 26

                                                                              5
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 6 of 10 Page ID #:350




                                  1   sound in principle, but it relies on conclusory allegations and lacks the
                                  2   necessary support to carry Defendant’s evidentiary burden.
                                  3
                                  4         1.     Actual Damages
                                  5         Actual damages under the Song-Beverly Consumer Warranty Act
                                  6   (“the Act”) are the “amount equal to the actual price paid or payable by the
                                  7   buyer,” less the reduction in value “directly attributable to use by the buyer.”
                                  8   Cal. Civ. Code § 1793.2(d)(2)(B)-(C). The reduction is based on the number
                                  9   of miles the buyer has driven prior to the first attempted repair (often called
                                 10   the “use offset”). (Id.) As a threshold matter, Defendant fails to reduce the
Central District of California
United States District Court




                                 11   actual damages to account for Plaintiffs’ use offset. Additionally,
                                 12   Defendant’s calculation entirely fails to account for the fact that the car was
                                 13   leased, not purchased. AMANDA D'AMICO, Plaintiff, v. FORD MOTOR
                                 14   COMPANY, A Delaware Corporation; & DOES 1 through 20, inclusive,
                                 15   Defendants., No. CV 20-2985-CJC (JCx), 2020 WL 2614610, at *2 (C.D.
                                 16   Cal. May 21, 2020).
                                 17
                                 18         Because Plaintiffs leased the car, the “price paid” under the statute is
                                 19   not the MRSP, but only what Plaintiffs have paid under their lease. See id.
                                 20   (citing Ghayaisi v. Subaru of Am., Inc., No. 2:20-cv-00467-RGK (SKx), 2020
                                 21   WL 1140451, at *1 (C.D. Cal. Mar. 6, 2020) (remanding where defendant
                                 22   relied on total payments to be made under lease agreement, but
                                 23   “present[ed] no facts regarding how many payments were actually made on
                                 24   the installment contract”); see also Chavez v. FCA US LLC, 2:19-cv-06003-
                                 25   ODW (GJSx), 2020 WL 468909, at *2 (C.D. Cal. Jan. 27, 2020) (remanding
                                 26   where defendant failed to meet burden of showing actual damages because

                                                                             6
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 7 of 10 Page ID #:351




                                  1   the defendant provided only the sales contract, and “fail[ed] to indicate an
                                  2   amount of payments made”)). Defendant does not provide any information
                                  3   regarding that amount, which the purchase agreement indicates to be far
                                  4   less than $75,000. (See Dkt. 1-7) (Noting that Plaintiffs paid a $7000 down
                                  5   payment and leased the remaining $32,401.44 with a monthly installment
                                  6   payment of $450.22 beginning on August 22, 2015 and which ended on July
                                  7   22, 2021). Defendant simply relies on the total payments to be made under
                                  8   the lease contract but does not provide any facts regarding how many
                                  9   payments were actually made on the installment contract. Therefore,
                                 10   without more information, the Court cannot give weight to Defendant’s
Central District of California
United States District Court




                                 11   allegations of actual damages.
                                 12
                                 13         2.      Civil Penalty
                                 14          If a court determines that a defendant’s failure to comply with the
                                 15   terms of the Act is willful, a successful plaintiff is entitled to recover civil
                                 16   penalties of up to twice the amount of the actual damages. Cal. Civ. Code
                                 17   §§ 1794 (c). If the amount of actual damages is speculative, however, an
                                 18   attempt to determine the civil penalty is equally uncertain. Eberle v. Jaguar
                                 19   Land Rover N. Am., LLC, No. 218CV06650VAP (PLAx), 2018 WL 4674598,
                                 20   at *2 (C.D. Cal. Sept. 26, 2018).
                                 21
                                 22          Moreover, Defendant has not pointed to any specific allegations in the
                                 23   complaint or notice of removal suggesting that the civil penalty would be
                                 24   awarded, or how much it might be if it were. See Zawaideh v. BMW of North
                                 25   America, LLC, No.: 17-CV-2151 W (KSC), 2018 WL 1805103, at *2 (S.D.
                                 26   Cal. Apr. 17, 2018) (“Rather than simply assume that because a civil penalty

                                                                                7
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 8 of 10 Page ID #:352




                                  1   is available, one will be awarded, the defendant must make some effort to
                                  2   justify the assumption by, for example, pointing to allegations in the
                                  3   Complaint suggesting award of a civil penalty would be appropriate, and
                                  4   providing evidence—such as verdicts or judgments from similar cases—
                                  5   regarding the likely amount of the penalty.”); Edwards v. Ford Motor Co., No.
                                  6   CV 16-05852 BRO (PLAx), 2016 WL 6583585, at *5 (C.D. Cal. Nov. 4,
                                  7   2016) (granting a motion to remand in a Song-Beverly case in part because
                                  8   the defendant did not provide the court with “any analogous verdicts or
                                  9   estimates of a recoverable punitive damages award,” thus failing “to
                                 10   establish the likelihood of any punitive damage award by a preponderance
Central District of California
United States District Court




                                 11   of the evidence”); Lawrence v. FCA US LLC, No. CV 16-05452 BRO (GJSx),
                                 12   2016 WL 5921059, at *4 (C.D. Cal. Oct. 11, 2016) (finding that because a
                                 13   defendant did not provide “any analogous verdicts or estimates about the
                                 14   amount” the court could not consider Song-Beverly’s civil penalty when
                                 15   determining the amount in controversy). The Court is thus unable to
                                 16   determine what civil penalties might be imposed if Plaintiffs’ claims succeed.
                                 17
                                 18         3.     Attorneys’ Fees
                                 19         Defendant has, similarly, not made a sufficient showing regarding
                                 20   attorneys’ fees. Attorneys’ fees that accrue after the filing of a notice of
                                 21   removal may be included in an estimate of the amount in controversy, but a
                                 22   removing defendant must “prove that the amount in controversy (including
                                 23   attorneys’ fees) exceeds the jurisdictional threshold by a preponderance of
                                 24   the evidence,” and to “make this showing with summary-judgment-type
                                 25   evidence.” Fritsch, 899 F.3d at 795. “A district court may reject a
                                 26

                                                                              8
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 9 of 10 Page ID #:353




                                  1   defendant's attempts to include future attorneys’ fees in the amount in
                                  2   controversy if the defendant fails to satisfy this burden of proof.” (Id.)
                                  3
                                  4         Here, Defendant makes no effort to explain what amount of attorneys’
                                  5   fees might be sought or awarded in this case, neglecting to include so much
                                  6   as an estimate of the hours or billing rates that might apply. Defendant
                                  7   merely argues that fees for other cases involving the same law firm were
                                  8   awarded in excess of $50,000. (Dkt. 18). Such vague and conclusory
                                  9   allegations fall short of meeting Defendant’s burden. See D’Amico, 2020
                                 10   WL 2614610, at *4 (“[T]he Court is not persuaded that ‘more than $65,000’
Central District of California
United States District Court




                                 11   is a reasonable estimate of attorney fees in this case. Indeed, many cases
                                 12   alleging violations of the Act settle early, and Defendant provides no
                                 13   explanation for why this case is similar to ones that went to trial. Nor does
                                 14   Defendant provide an estimate of the hours that will be incurred or hourly
                                 15   rates that would apply in this case.”) (collecting cases); Eberle, 2018 WL
                                 16   4674598, at *3 (“Courts have been reluctant to estimate reasonabl[e]
                                 17   attorneys’ fees without knowing what the attorneys in the case bill, or being
                                 18   provided with evidence of attorneys’ fees awards in similar cases and have
                                 19   found information far more specific than this to be insufficient for the
                                 20   purposes of including attorneys’ fees in the amount in controversy.” (internal
                                 21   quotations and citations omitted)). Accordingly, the Court is unable to
                                 22   consider any potential attorneys’ fees in determining whether the amount in
                                 23   controversy is satisfied.
                                 24   ///
                                 25   ///
                                 26

                                                                              9
                                 Case 2:21-cv-05128-VAP-MRW Document 21 Filed 08/25/21 Page 10 of 10 Page ID #:354




                                   1                           IV.   CONCLUSION
                                   2        The Court therefore GRANTS Plaintiffs’ Motion to Remand.
                                   3
                                   4   IT IS SO ORDERED.
                                   5
                                   6      Dated:   8/25/21
                                   7                                                  Virginia A. Phillips
                                                                                 United States District Judge
                                   8
                                   9
                                  10
Central District of California
United States District Court




                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26

                                                                         10
